Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 30, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146913 & (59)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 146913
                                                                   COA: 308145
                                                                   Saginaw CC: 10-034957-FC
  JAMES WALTER GUNN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for leave to file a supplemental application is
  GRANTED. The application for leave to appeal the February 7, 2013 judgment of the
  Court of Appeals is considered and, it appearing to this Court that the case of People v
  Earl (Docket No. 145677) is pending on appeal before this Court and that the decision in
  that case may resolve an issue raised in the present application for leave to appeal, we
  ORDER that the application be held in ABEYANCE pending the decision in that case.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 30, 2013
         d0722
                                                                              Clerk